Title: To Thomas Jefferson from Toby Scratchem, 1 April 1808
From: Scratchem, Toby
To: Jefferson, Thomas


                  
                     Dear Sir,
                     Philadelphia April 1st. 1808—
                  
                  I have just arrived from France, and hasten to inform you, that if you do not prepare, for war directly, you will Suffer accordingly. I am informed, that the Toulon and Rochefort Squadron under Admiral de Villón are to combine their respective Squadrons, and Your friend Napolean, has determined to declare war against the United States, before the 20th March now past.
                  I have also learned since my arrival that the Frigates are all laid up in ordinary, and that you are building these paltry, Crow scarers otherwise called Jefferson boats, you had [better] get the Frigates, fully manned and equipped, and all the [other] Sloops of War, because I am well informed, that a blow, [is] to be struck, near New Orleans & on the mouth of the Mississippe very shortly. You consider yourself as a great Philosopher, and a friend to our present administration, and if you think you are worthy of the Seat you hold over the enlightened citizens of the U.S. which I think you are, if you only were to exert Yourself in case of a rupture with any foreign power but I am well assurered, it will be with France, please to shew this to your worthy friend Madison and all the rest of our leading men. your Worthy friend
                  
                     Toby Scratchem— 
                     
                     Philada.
                  
                  
                     NB. An answer [to] this is requested per next Mail.
                  
                  
                     T S
                  
               